343 Ill. App. 446 (1951)
99 N.E.2d 397
Isaiah Mitchell, III, Appellant,
v.
Tribune Company, Appellee.
Gen. No. 45,353.
Illinois Appellate Court.
Opinion filed June 1, 1951.
Released for publication June 22, 1951.
ISAIAH MITCHELL, pro se.
KIRKLAND, FLEMING, GREEN, MARTIN & ELLIS, of Chicago, for appellee; HOWARD ELLIS, J.B. MARTINEAU, and GEORGES DAPPLES, all of Chicago, of counsel.
MR. JUSTICE FEINBERG delivered the opinion of the court.
Plaintiff brought this action for libel against defendant based upon two articles published in its newspaper. The first article, it was alleged, referred to plaintiff as Isaiah "Chink" Mitchell, "Negro," and the second article again referred to plaintiff as "Chink," and the claimed libel in the complaint was the reference to plaintiff as "Negro" and "Chink." Upon motion the *447 complaint was dismissed and judgment entered for defendant. A subsequent motion made by plaintiff to vacate the judgment was denied, and from this latter order the appeal is taken.
[1, 2] The complaint and the proffered amendment to the complaint, which the court denied leave to file, fail to state a cause of action in libel. The reference to plaintiff was not libelous per se (Wright v. F.W. Woolworth Co., 281 Ill. App. 495, and cases there cited), and the complaint otherwise is insufficient to make the alleged articles libelous where no special damages are properly alleged. The court did not abuse its discretion in refusing to allow the proffered amendment. The judgment is affirmed.
Affirmed.
NIEMEYER, P.J. and TUOHY, J., concur.